Citation Nr: 0940994	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-32 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for psoriasis, to include 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1964 to 
September 1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for psoriasis, 
which he contends results from exposure to herbicides in 
service.  He reports that the condition began shortly after 
service and that he treated himself with over-the-counter 
medications before finally seeking professional attention.  
The claims file contains a letter from a private 
dermatologist who reports that he has treated the Veteran for 
psoriasis since 1991.  In support of his claim, the Veteran 
has submitted statements from friends and family members who 
state that they noticed a skin disorder on or around the 
Veteran's scalp and hairline shortly after his separation.  

Although psoriasis is not a condition which may be presumed 
to be caused by herbicide exposure, when determining service 
connection, all theories of entitlement must be considered by 
the Board if raised by the evidence of record. Szemraj v. 
Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  In this 
regard, the Board notes that the Veteran's service treatment 
records indicate that he had a single incidence of seborrheic 
dermatitis in service in April 1966.  The claim must be 
considered on a direct basis as well. 

The medical evidence establishes that the Veteran had at 
least one instance of a skin disorder in service and that he 
has a current skin disorder.  His testimony establishes that 
his symptoms have persisted since shortly after his 
separation.  An examination is therefore required to 
determine the nature and likely etiology of the claimed 
condition.  See .  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination to determine the nature 
and likely etiology of his claimed skin 
condition.  The claims file must be 
made available to the examiner for 
review.  The examiner should provide a 
thorough examination and note any 
pathology found.  Based on the 
examination and review of the record, 
the examiner should state whether it is 
at least as likely as not (i.e., 50 
percent probability) that any diagnosed 
skin disorder is causally related to 
service, to include the incidence of 
seborrheic dermatitis diagnosed in 
April 1966.  

A complete rationale is requested for 
each opinion expressed.

2.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If any claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


